Citation Nr: 0422367	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-21 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back condition as 
secondary to the veteran's service-connected osteomyelitis of 
the left femur (left leg disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
that denied service connection for a back condition as 
secondary to the veteran's service-connected left leg 
disability.  The veteran perfected a timely appeal of this 
determination to the Board.

In March 2004, after the veteran's case had been certified 
for appeal to the Board, the veteran submitted additional 
evidence accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in adjudicating this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In this case, the veteran asserts that he suffers from a back 
condition that is secondary to his service-connected left leg 
disability.  The record reflects that the veteran has been 
diagnosed with low back pain on several occasions and has 
been prescribed medication for this condition.  The record 
also reflects that the veteran's left leg is approximately 
one-half inch shorter than his right leg, that his gait is 
somewhat altered, and that he favors his left knee.  

In January 2002, the veteran was scheduled to undergo a 
formal VA examination to determine the extent and etiology of 
any back condition that he may have.  The veteran, who was 
wintering in Florida at the time, cancelled the examination 
and requested that it be rescheduled for later in the spring 
when he returned from Florida.  The RO declined to reschedule 
the examination and denied the veteran's claim on he basis of 
the then current record.  

Based on the medical evidence in the record, however, the 
Board finds that a VA examination is warranted in this case.  
Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination to determine the current nature, extent and 
etiology of any back disability found to be present, and to 
determine if the veteran's condition is directly related to 
or had its onset during service, or is secondary to his 
service-connected left leg disability.  Pursuant to the VCAA, 
such an examination is necessary to adjudicate this claim, 
and that in the examination report, the examiner should offer 
an opinion as to the likelihood that any back disability 
found to be present is directly related to or had its onset 
during service, or whether the veteran's back condition was 
aggravated by his service-connected left leg disability.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In determining that the veteran must be afforded a 
VA examination with respect to his back claim, the Board 
notes that the veteran is competent to report his 
symptomatology.  See Charles v Principi, 16 Vet. App. 370, 
374-75 (2002).

Prior to affording the veteran a pertinent VA examination, 
the RO must ensure that all of the relevant records have been 
obtained.  In this regard, the Board observes that the 
veteran has received regular treatment at the Togus, Maine 
and Bay Pines, Florida, VA Medical Centers.  The RO should 
therefore update the veteran's claims file to include records 
from these facilities dated after December June 2004, for the 
Bay Pines VA Medical Center, and dated after May 2002, for 
the Togus VA Medical Center.  The Board notes that any 
treatment that the veteran may have received or is currently 
receiving for his condition at a VA facility would be 
relevant to his claim.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  



In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for his back 
condition.  This should specifically 
include examination and treatment records 
of the Togus, Maine, VA Medical Center, 
dated after May 2002; and the Bay Pines, 
Florida, VA Medical Center, dated after 
June 2004.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any back 
disability found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any back disability found to be present.  
If the examiner diagnoses the veteran as 
having a back disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's back disability was caused by 
or had its onset during service.  The 
examiner should also state the likelihood 
that the veteran has any back condition 
that was caused or aggravated by his 
service-connected left leg disability.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim of service connection for 
a back condition as secondary to a 
service-connected disability, in light of 
all relevant evidence and governing legal 
authority and precedent.

If the benefit sought on appeal remains adverse to the 
veteran, the RO should furnish the veteran a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




